Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Universal Power Group, Inc. 1720 Hayden Drive Carrollton, Texas 75006 September 23, 2010 Mr. Kevin Vaughn Accounting Branch Chief Ms. Kate Tillian Asst. Chief Accountant United States Securities and Exchange Commission Division of Corporate Finance Washington, DC 20549 Re: Universal Power Group, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 31, 2010 File No. 001-33207 Dear Mr. Vaughn and Ms. Tillian, We have prepared this letter in response to your comment letter dated September 9, 2010 regarding the above-referenced Exchange Act filing. We have reviewed your comments and will file a Form 10K/A with the changes you suggested. To this end, (i) the auditors reports have been revised to explicitly state that their audits have been conducted in accordance with the standards of the Public Oversight Accounting Board (United States); (ii) pages F-3, F-4 and F-10 have been revised to reflect the fact that we have three subsidiaries, of which two are inactive and one, Monarch Outdoor Adventures, LLC, d/b/a as Monarch Hunting is active; and (iii) the certifications required by Exchange Act 13a-14(a), Exhibits 31.1 and 31.2, have been revised to include the phrase including its consolidated subsidiaries, in paragraph 4(a). We acknowledge that: We are responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and We may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call me at (469) 892-1122 with any comments or questions that you may have with respect to the enclosed filing, or if we may be of any further assistance. Sincerely, /s/ Ian Edmonds Ian Edmonds President and Chief Executive Officer
